       Case 5:21-cv-01727-EJD Document 12 Filed 03/16/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 4:21-cv-01727-DMR

17                Plaintiff,                  RINGCENTRAL, INC.’S
                                              CERTIFICATION OF INTERESTED
18         v.                                 ENTITIES OR PERSONS

19   RINGCENTRAL, INC.,

20                Defendant.

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,.

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28
                                                    RINGCENTRAL, INC.’S CERTIFICATION OF
                                                        INTERESTED ENTITIES OR PERSONS
                                                                         4:21-CV-01727-DMR
        Case 5:21-cv-01727-EJD Document 12 Filed 03/16/21 Page 2 of 2



 1          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant, RingCentral, Inc.

 2   (“RingCentral”) states that it has no parent corporation and that no publicly traded company owns

 3   more than 10% of RingCentral’s stock.

 4          Pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date, other than

 5   the named parties, there is no financial or non-financial interest in the subject matter in

 6   controversy or in a party to the proceeding to report.

 7   Dated: March 15, 2021                            CLEMENT SETH ROBERTS
                                                      KAREN G. JOHNSON-MCKEWAN
 8                                                    ROBERT L. URIARTE
                                                      NATHAN SHAFFER
 9                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
10

11                                                    By: /s/ Clement Seth Roberts
                                                                CLEMENT SETH ROBERTS
12                                                                Attorneys for Defendant
                                                                      RingCentral, Inc.
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                 RINGCENTRAL, INC.’S CERTIFICATION OF
                                                    -1-              INTERESTED ENTITIES OR PERSONS
                                                                                      4:21-CV-01727-DMR
